 Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.494 Page 1 of 12



 1   ANDREW H. BAKER, SBN 104197
     BEESON, TAYER & BODINE, APC
 2   483 Ninth Street, 2nd Floor
     Oakland, CA 94607
 3   Telephone: (510) 625-9700
     Facsimile: (510) 625-8275
 4   Email:      abaker@beesontayer.com
 5
     Attorneys for Defendant
 6   Teamsters Local 2010
 7

 8                             UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     MICHAEL JACKSON and TORY                       Case No. 3:19-CV-1427 LAB AHG
11   SMITH,
12                                   Plaintiffs,    NOTICE OF SUPPLEMENTAL
                                                    AUTHORITY IN SUPPORT OF
13                        v.                        TEAMSTERS LOCAL 2010’S
                                                    SEPTEMBER 27, 2019, MOTION TO
14   JANET NAPOLITANO, in her official              DISMISS
     capacity as President of the University of
15   California; TEAMSTERS LOCAL 2010;
     XAVIER BECERRA, in his official
16   capacity as Attorney General of the State
     of California; and BETTY T. YEE, in her
17   official capacity as Controller of the State
     of California,
18
                                   Defendants.
19

20         In support of the Motion to Dismiss Defendant Teamsters Local 2010 (“Local
21   2010”) filed in this matter on September 27, 2019, Local 2010 submits this Notice of
22   Supplemental Authority to notify the Court of the opinion in Creed v. Alaska State
23   Employees Association, AFSCME Local 52, __ F.Supp.3d __, 2020 U.S. Dist. LEXIS
24   123964 (D. Alaska, July 15, 2020).
25         The Court in Creed granted defendants’ motion to dismiss plaintiffs’ complaint
26   which launched a Constitutional attack on enforcement, after plaintiffs had resigned
27   their union membership, of the membership application/dues-deduction authorizations
28   plaintiffs had signed prior to the Supreme Court issued its decision in Janus v.
     NOTICE OF SUPPLEMENTAL AUTHORITY ISO TEAMSTERS LOCAL 2010’S                              1
                                                                                          903656
     SEPTEMBER 27, 2019, MOTION TO DISMISS
     Case No. 3:19-CV-1427 LAB AHG
 Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.495 Page 2 of 12



 1   AFSCME Council 31, 138 S. Ct. 2448 (2018). The Court agreed with the arguments
 2   Local 2010 made in support of its motion to dismiss at pages 22-25 of it memorandum
 3   of points and authorities (ECF No. 9-1), concluding that Janus has no application to
 4   employees who sign membership application/dues-deduction authorizations, and
 5   rejecting plaintiffs’ argument that their pre-Janus agreement to sign such membership
 6   application/dues-deduction authorizations was Constitutionally invalid.
 7         A true and correct copy of the Creed v. Alaska State Employees Association,
 8   AFSCME Local 52 opinion is attached hereto as Exhibit A.
 9

10   Dated: July 23, 2020                        BEESON, TAYER & BODINE, APC
11

12                                               By: /s/ Andrew H. Baker
                                                      ANDREW H. BAKER
13                                               Attorneys for Teamsters Local 2010
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     NOTICE OF SUPPLEMENTAL AUTHORITY ISO TEAMSTERS LOCAL 2010’S                             2
                                                                                         903656
     SEPTEMBER 27, 2019, MOTION TO DISMISS
     Case No. 3:19-CV-1427 LAB AHG
Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.496 Page 3 of 12




                           EXHIBIT A
   Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.497 Page 4 of 12



                 Creed v. Alaska State Emples. Association/AFSCME Local 52
                                    United States District Court for the District of Alaska
                                         July 14, 2020, Decided; July 15, 2020, Filed
                                                   No. 3:20-cv-0065-HRH

Reporter
2020 U.S. Dist. LEXIS 123964 *


LINDA CREED and TYLER RIBERIO, Plaintiffs, vs.
                                                                 ORDER
ALASKA STATE EMPLOYEES ASSOCIATION/AFSCME
LOCAL 52 and KELLY TSHIBAKA, in her official capacity
as Commissioner of Administration for the State of Alaska,
Defendants.
                                                                 Motion to Dismiss; Cross-Motion for Summary Judgment

                                                                 Defendant ASEA moves to dismiss plaintiffs' complaint.1
                                                                 This motion is opposed by plaintiffs2 and plaintiffs cross-
Counsel: [*1] For Linda Creed, Tyler Riberio, Plaintiffs:        move for summary judgment.3 Defendant Tshibaka does not
Sonja Kathleen Redmond, LEAD ATTORNEY, Law Office
                                                                 oppose plaintiffs cross-motion but does oppose ASEA's
of Sonja Redmond, Soldotna, AK; Daniel Robert Suhr, PRO
                                                                 motion to dismiss.4 Defendant ASEA opposes plaintiffs'
HAC VICE, Liberty Justice Center, Chicago, IL.
                                                                 cross-motion.5 Oral argument was [*2] not requested and is
                                                                 not deemed necessary.
For Alaska State Employees Association/AFSCME Local 52,
Defendant: Molly C. Brown, LEAD ATTORNEY, Dillon &
Findley, P.C. (Anch), Anchorage, AK; Matthew J. Murray,          Facts
Scott A. Kronland, Stefanie L. Wilson, PRO HAC VICE,
Altshuler Berzon LLP, San Francisco, CA.                         Plaintiffs are Linda Creed and Tyler Riberio. Defendants are
                                                                 the Alaska State Employees Association/AFSCME Local 51
                                                                 ("ASEA") and Kelly Tshibaka, in her official capacity as the
For Kelly Tshibaka, in her official capacity as Commissioner     Commissioner of Administration for the State of Alaska.
of Administration for the State of Alaska, Defendant: Kevin
Andrew Higgins, LEAD ATTORNEY, Law Office of Kevin               Plaintiffs are Alaska state employees. Alaska law makes
Higgins, Juneau, AK; John Michael Connolly, Steven               union membership for state employees voluntary. See AS
Christopher Begakis, William S. Consovoy, PRO HAC VICE,          23.40.080 ("[p]ublic employees may self-organize and form,
Consovoy McCarthy PLLC, Arlington, VA.                           join, or assist an organization to bargain collectively through
                                                                 representatives of their own choosing, and engage in
                                                                 concerted activities for the purpose of collective bargaining or
                                                                 other mutual aid or protection"). "Membership" in ASEA "is
Judges: H. Russel Holland, United States District Judge.         not a condition of employment, and employees must sign [a]
                                                                 form if they wish to join the union." State of Alaska v. Alaska
                                                                 State Employees Association, Case No. 3AN-19-09971CI,

Opinion by: H. Russel Holland

                                                                 1 Docket   No. 24.
                                                                 2 Docket   No. 28.
Opinion
                                                                 3 Docket   No. 27.
                                                                 4 Docket   No. 30.
WO                                                               5 Docket   No. 33.
        Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.498 Page 5 of 12
                                                    2020 U.S. Dist. LEXIS 123964, *2

Temporary Restraining Order at 3 (Oct. 3, 2019).6 AS                            period, regardless of whether I am or remain a member
23.40.220 provides that                                                         of ASEA, the amount of dues certified by ASEA, and as
                                                                                they may be adjusted periodically by ASEA. I further
     [u]pon written authorization of a public employee within                   authorize my Employer to remit such amount monthly to
     a bargaining unit, the public employer shall deduct from                   the ASEA. My decision to pay my dues by way of
     the payroll of the public employee the monthly amount                      payroll deduction, as opposed to other means of
     of dues, fees, and other employee benefits as certified by                 payment, is voluntary and not a condition of my
     the secretary of the exclusive [*3] bargaining                             employment.
     representative and shall deliver it to the chief fiscal                    This voluntary authorization and assignment shall be
     officer of the exclusive bargaining representative.                        irrevocable, regardless of whether I am or remain a
ASEA's collective bargaining agreement with the state                           member of ASEA, for a period of one year from the date
provides:                                                                       of execution or until the termination date of the
     Upon receipt by the Employer of an Authorization for                       collective bargaining agreement . . . between the
     Payroll Deduction of Union Dues/Fees dated and                             Employer and the Union, whichever occurs sooner, and
     executed by the bargaining unit member which includes                      for year to year thereafter, unless I give the Employer
     the bargaining unit member's employee ID number, the                       and the Union written notice of revocation not less than
     Employer shall each pay period deduct from the                             ten (10) days and not more than twenty (20) before the
     bargaining unit member's wages the amount of the Union                     end of any yearly period.12
     membership dues owed for that pay period.7
                                                                       Both plaintiffs also checked [*5] the box on the form that
Creed alleges that she joined ASEA on July 19, 2017.8 Creed            read: "Yes, I choose to be a union member."13
alleges that at the time she joined the union, "she was forced
to either join and pay dues or not join and pay fees, so she           On June 27, 2018, the Supreme Court issued its decision in
chose to join."9 Riberio alleges that he joined ASEA on                Janus v. American Federation of State, County, and
February 12, 2018.10 Riberio alleges that at the time he joined        Municipal Employees, Council 31, 138 S. Ct. 2448, 201 L.
the union, "he believed that membership would provide value            Ed. 2d 924 (2018). Janus involved a challenge by an Illinois
to him and his colleagues."11                                          state employee to a state statute that authorized the imposition
                                                                       of agency fees for nonunion members. Id. at 2461. The Court
The    Union      Membership        Card/Payroll         Deduction     held that "States and public-sector unions may no longer
Authorization that plaintiffs signed provided:                         extract agency fees from nonconsenting employees" because
                                                                       "[t]his procedure violates the First Amendment. . . ." Id. at
         I hereby apply for or commit to maintain membership in        2486. The Court stated that "[n]either an agency fee nor any
         ASEA/AFSCME Local 52 and I agree to abide by its              other payment to the union may be deducted from a
         Constitution and Bylaws. By this application, I authorize     nonmember's wages, nor may any other attempt be made to
         ASEA/AFSCME Local 52 and its successor [*4] or                collect such a payment, unless the employee affirmatively
         assign . . . to act as my exclusive bargaining                consents to pay." Id.
         representative for purposes of collective bargaining with
         respect to wages, hours and other terms and conditions of     More than one year later, on July 31, 2019, Riberio "wrote to
         employment with my Employer.                                  the union . . . to resign his position as a union steward and to
         Effective immediately, I hereby voluntarily authorize         cancel his membership and dues authorization[.]"14 Riberio
         and direct my Employer to deduct from my pay each             alleges that he did so because "[h]e learned through
                                                                       experience within the union that its priorities and values did
                                                                       not comport with his views on important topics."15
6A copy of this order is attached as Exhibit A to the Declaration of
Jake Metcalfe [etc.], which is appended to ASEA's Motion to            On August 27, 2019, the Attorney General for the State of
Dismiss, Docket No. 24.
7 Exhibit    A at ¶ 3.04(A), Complaint, Docket No. 1.
                                                                       12 Exhibit    B at 1, Complaint, Docket No. 1.
8 Complaint      at 3, ¶ 6, Docket No. 1.
                                                                       13 Exhibit
                                                                                C at 1; Exhibit D at 1, Metcalfe Declaration, which is
9 Id.   at 5, ¶ 18.                                                    amended to Motion to Dismiss, Docket No. 24.
10 Id.   at 3, ¶ 7.                                                    14 Complaint     at 5-6, ¶ 19, Docket No. 1.

11 Id.   at 5, ¶ 19.                                                   15 Id.   at 5, ¶ 19.

                                                               Page 2 of 9
     Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.499 Page 6 of 12
                                                      2020 U.S. Dist. LEXIS 123964, *5

Alaska opined "that Janus requires a significant change to the           Alaska honors the First Amendment free speech rights of state
State's current" union-related dues and fees "practice [*6] in           employees to choose whether or not to pay union dues and
order to protect state employees' First Amendment rights."16             fees through payroll deduction."25 The procedure set out in
The Attorney General opined that "the State must revamp its              Administrative Order No. 312 called for employees to provide
payroll deduction process for union dues and fees to ensure              their consent for the deduction of union dues or fees directly
that it does not deduct funds from an employee's paycheck                to the State and gave employees the right to revoke their
unless it has 'clear and compelling evidence' of the employee's          consent at any time.26 Legal action between the State and
consent."17 The Attorney General opined that "Janus did not              ASEA over Administrative Order No. 312 ensued, and on
distinguish between members and non-members of a union"                  October 3, 2019, a state court issued a temporary restraining
and "[t]hus the State has no more authority to deduct union              order which required "the reinstatement of cancelled dues
dues from one employee's paycheck than it has to deduct                  authorizations, [*8] including those of [p]laintiffs. . . ."27
some lesser fee or voluntary non-dues from another's."18 The
Attorney General recommended that the State have                         Creed alleges that "[o]n October 7, 2019, Defendant
employees provide their consent to join the union or pay fees            Commissioner Tshibaka wrote to [her] to inform her that
directly to the State, rather than providing this consent to the         pursuant to the state court's order, [Tshibaka] was reinstating
union.19 This would, according to the Attorney General,                  the dues deduction from Creed's paychecks."28 Creed alleges
ensure "that an employee's consent to payroll deductions for             that "[t]he opt-out window for [her] pursuant to her dues
union dues and fees is knowing, intelligent, and voluntary."20           checkoff authorization[] will not arise until July 2020."29
                                                                         ASEA contends that Creed's opt-out window began on June
Creed alleges that the day after the Attorney General's opinion          30, 2020 and Jake Metcalfe, the Executive Director of ASEA,
was released, she "wrote to ASEA to cancel her [union]                   avers that "ASEA will consider this lawsuit to be a request to
membership and dues authorization[.]"21 She alleges that                 end her deductions when that window period begins, and
ASEA advised her "that she was obligated to continue paying              ASEA will instruct the Alaska Department of Administration
dues until her opt-out window ten months [*7] in the                     to end Plaintiff Creed's dues deductions as of June 30,
future."22                                                               2020."30

Riberio alleges that on August 28, 2019, he "wrote a letter to           Riberio alleges that "[i]n January 2020, which was during the
Commissioner Tshibaka's agency to end continued deduction                resignation period prescribed in the dues checkoff
of union dues from his paycheck" and that he included "a                 authorization he signed, [he] sent a letter resigning his
copy of his letter of July 31, 2019."23 Riberio also alleges that        membership from the union. Defendant ASEA executed his
on September 20, 2019, he "completed a standard State of                 opt-out and the State stopped withholding dues from his
Alaska payroll form to cease his union dues deductions."24               paycheck at the new pay-period."31

In September 2019, the State, pursuant to Administrative                 On March 16, 2020, plaintiffs commenced this action. In their
Order No. 312, stopped dues deductions for state employees,              complaint, they assert § 1983 claims based on allegations that
including plaintiffs. Administrative Order No. 312 was                   defendants violated their " [*9] First Amendment rights to
"issue[d] to establish a procedure that ensures that the State of

                                                                         25 Administrative      Order No. 312, Exhibit D at 1, Complaint, Docket
16 Clarkson       Memo, Exhibit C at 2, Complaint, Docket No. 1.         No. 1.
17 Id.   at 4.                                                           26 Id.   at 3-4.
18 Id.   at 6.                                                           27 Complaint at 7, ¶ 26, Docket No. 1. The TRO was converted into a
                                                                         preliminary injunction on November 5, 2019. Exhibit B, Metcalfe
19 Id.   at 12-13.                                                       Declaration, which is appended to Motion to Dismiss, Docket No.
                                                                         24.
20 Id.   at 12.
                                                                         28 Id.   at 7, ¶ 27.
21 Complaint       at 6, ¶ 21, Docket No. 1.
                                                                         29 Id.   at 8, ¶ 29.
22 Id.

                                                                         30 MetcalfeDeclaration at 2, ¶ 8, which is appended to Motion to
23 Id.   at 6, ¶ 22.                                                     Dismiss, Docket No. 24.
24 Id.   at 6, ¶ 23.                                                     31 Complaint       at 7-8, ¶ 28, Docket No. 1.

                                                                   Page 3 of 9
   Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.500 Page 7 of 12
                                                2020 U.S. Dist. LEXIS 123964, *9

free speech and free association to not financially support a         'when the issues presented are no longer live or the parties
union without their affirmative consent."32 Plaintiffs seek           lack a legally cognizable interest in the outcome.'" Rosebrock
damages and declaratory and injunctive relief. Specifically,          v. Mathis, 745 F.3d 963, 971 (9th Cir. 2014) (quoting
plaintiffs seek                                                       Already, LLC v. Nike, Inc., 568 U.S. 85, 91, 133 S. Ct. 721,
     1) a declaration that "limiting the ability of [p]laintiffs to   184 L. Ed. 2d 553 (2013)).
     revoke the authorization to withhold union dues from
     their paychecks to a window of time is unconstitutional          Plaintiffs' claims for prospective relief are moot because the
     because they did not provide affirmative consent;"               State is no longer deducting union dues from their paychecks.
                                                                      Thus, plaintiffs' claims for prospective relief as to ASEA are
     2) a declaration that their "signing of the union card           dismissed. Plaintiffs are not given leave to amend as to these
     cannot provide a basis for their affirmative consent to          claims as amendment would be futile.
     waive their First Amendment rights upheld in Janus
     because such authorization was based on an                       ASEA next moves to dismiss plaintiffs' remaining claims
     unconstitutional choice between paying the union as a            pursuant to Rule 12(b)(6). "'To survive a [Rule 12(b)(6)]
     member or paying the union as a non-member, and was              motion to dismiss, a complaint must contain [*11] sufficient
     made without full information as to their rights;"               factual matter, accepted as true, to state a claim to relief that is
     3) a declaration "that the practice by Defendant                 plausible on its face.'" Zixiang Li v. Kerry, 710 F.3d 995, 999
     Commissioner Tshibaka of withholding union dues from             (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678,
     [p]laintiffs' paychecks was unconstitutional because             129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). "A claim is
     [p]laintiffs did not provide affirmative consent for her to      facially plausible 'when the plaintiff pleads factual content
     do so;"                                                          that allows the court to draw the reasonable inference that the
     4) "an injunction ordering ASEA to immediately allow             defendant is liable for the misconduct alleged.'" Id. (quoting
     [p]laintiff Creed to resign her union membership;"               Iqbal, 556 U.S. at 678). "The plausibility standard requires
                                                                      more than the sheer possibility or conceivability that a
     5) an injunction prohibiting "Tshibaka from continuing           defendant has acted unlawfully." Id. "'Where a complaint
     to deduct . . . dues from [p]laintiff Creed's [*10]              pleads facts that are merely consistent with a defendant's
     paychecks;"                                                      liability, it stops short of the line between possibility and
     6) an injunction prohibiting ASEA from accepting dues            plausibility of entitlement to relief.'" Id. (quoting Iqbal, 556
     deducted from Creed's paychecks; and                             U.S. at 678). "[T]he complaint must provide 'more than labels
                                                                      and conclusions, and a formulaic recitation of the elements of
     7) damages in the form of dues collected both pre- and           a cause of action will not do.'" In re Rigel Pharmaceuticals,
     post-Janus.33                                                    Inc. Securities Litig., 697 F.3d 869, 875 (9th Cir. 2012)
                                                                      (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127
ASEA now moves to dismiss plaintiffs' claims, and plaintiffs          S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). "In evaluating a Rule
cross-move for summary judgment on their claims against               12(b)(6) motion, the court accepts the complaint's well-
both defendants.                                                      pleaded factual allegations as true and draws all reasonable
                                                                      inferences in the light most favorable to the plaintiff." Adams
                                                                      v. U.S. Forest Srvc., 671 F.3d 1138, 1142-43 (9th Cir. 2012).
Discussion                                                            "However, the trial court does not have to accept as true
                                                                      conclusory allegations in a complaint or legal claims asserted
ASEA first moves to dismiss plaintiffs' claims for prospective
                                                                      in the form of factual allegations." In re Tracht Gut, LLC, 836
relief pursuant to Rule 12(b)(1), Federal Rules of Civil
                                                                      F.3d 1146, 1150 (9th Cir. 2016).
Procedure. "Pursuant to Rule 12(b)(1), a party may seek
dismissal of an action for lack of subject matter jurisdiction."      "'To state a claim under § 1983, a plaintiff [1] must
Sutcliffe v. Wells Fargo Bank, N.A., 283 F.R.D. 533, 545              allege [*12] the violation of a right secured by the
(N.D. Cal. 2012). "Federal courts lack subject matter                 Constitution and laws of the United States, and [2] must show
jurisdiction over moot claims." GLW Ventures LLC v. United            that the alleged deprivation was committed by a person acting
States Dep't of Agric., 261 F. Supp. 3d 1098, 1103 (W.D.              under color of state law.'" Naffe v. Frey, 789 F.3d 1030,
Wash. 2016). "'A case becomes moot—and therefore no                   1035-36 (9th Cir. 2015) (quoting West v. Atkins, 487 U.S. 42,
longer a 'Case' or 'Controversy' for purposes of Article III—         48, 108 S. Ct. 2250, 101 L. Ed. 2d 40 (1988)). "Dismissal of a
                                                                      § 1983 claim following a Rule 12(b)(6) motion is proper if the
32 Complaint   at 10, ¶ 40, Docket No. 1.                             complaint is devoid of factual allegations that give rise to a
                                                                      plausible inference of either element." Id. at 1036.
33 Complaint   at 10-11, Docket No. 1.

                                                              Page 4 of 9
     Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.501 Page 8 of 12
                                              2020 U.S. Dist. LEXIS 123964, *12

Plaintiffs' § 1983 claims are based on allegations that their      Employer and the Union written notice of revocation not less
First Amendment rights were violated. "Compelling a person         than ten (10) days and not more than twenty (20) before the
to subsidize the speech of other private speakers raises . . .     end of any yearly period."39
First Amendment concerns." Janus, 138 S. Ct. at 2464. It is a
"bedrock principle that, except perhaps in the rarest of           These Payroll Deduction Authorization forms plaintiffs
circumstances, no person in this country may be compelled to       signed created a contract between plaintiffs and ASEA. See
subsidize speech by a third party that he or she does not wish     Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1008 (D.
to support." Harris v. Quinn, 573 U.S. 616, 656, 134 S. Ct.        Alaska 2019) (holding that a similar agreement "to become
2618, 189 L. Ed. 2d 620 (2014).                                    union members in exchange for benefits created a contract"
                                                                   between the members and the unions). Plaintiffs' and
Plaintiffs allege that "[r]equiring a government employee to       Tshibaka's arguments to the contrary are unavailing. Plaintiffs
pay money to a union violates that employee's First                appear to argue that there is no contract between them and
Amendment rights to free speech and free association unless        ASEA because the dues authorization form is not a traditional
the employee 'affirmatively consents' to waive his or her          two-party contract, but rather a three-party assignment. See,
rights."34 Plaintiffs allege that "[f]rom when they joined the     e.g., N.L.R.B. v. Cameron Iron Works, Inc., 591 F.2d 1, 3
union until June 27, 2018, . . . because they were not given the   (5th Cir. 1979) (referring to dues authorization as
option of paying nothing to the union as a non-member of the       "assignment"). But, the fact the due authorization form also
union, [they] could not have provided affirmative [*13]            involves an assignment to a third party does not mean it is not
consent to . . . have dues deducted from their paychecks."35       a contract between plaintiffs and ASEA. Tshibaka's
Plaintiffs allege that their "consent to dues collection was not   contention that the dues authorization form provides no
'freely given' because it was given based on an                    consideration in return for the employee's agreement to join
unconstitutional choice of either paying the union as a            the union and pay dues is simply wrong. Although formation
member or paying the union agency fees as a non-member."36         of a contract requires mutual consideration, [*15] Hall v.
Plaintiffs also allege that "[s]ubsequent to the Supreme           Add-Ventures, Ltd., 695 P.2d 1081, 1087 n.9 (Alaska 1985),
Court's decision in Janus on June 27, 2018, [they]                 plaintiffs received access to union membership rights and
communicated that they did not provide affirmative consent to      benefits in exchange for agreeing to join the union and pay
remain members of Defendant ASEA or to having union dues           dues.
withheld from their paychecks by Defendant Commissioner
Tshibaka."37 Plaintiffs alleged that defendants violated their     "[T]he First Amendment does not confer . . . a constitutional
                                                                   right to disregard promises that would otherwise be enforced
First Amendment rights "by continuing to withhold union
                                                                   under state law[.]" Cohen v. Cowles Media Co., 501 U.S. 663,
dues from their paychecks"38 after they had revoked their
                                                                   672, 111 S. Ct. 2513, 115 L. Ed. 2d 586 (1991). This principle
consent.
                                                                   applies here. As one district court explained,
Plaintiffs have not plausibly alleged a First Amendment                 [t]he freedom of speech and the freedom of association
violation because they affirmatively consented to having dues           do not trump the obligations and promises voluntarily
collected from their paychecks when they signed the Payroll             and knowingly assumed. The other party to that contract
Deduction Authorization forms. Those forms provided that                has every reason to depend on those promises for the
"Yes, I chose to be a union member[,]" that "I hereby                   purpose of planning and budgeting resources. The
voluntarily authorize and direct my Employer" to deduct                 Constitution says nothing affirmative about reneging
union dues, that "[m]y decision to pay my dues by way of                legal and lawful responsibilities freely undertaken.
payroll deduction . . . is voluntary and not a condition of my
                                                                   Fisk v. Inslee, Case No. C16-5889RBL, 2017 U.S. Dist.
employment[,]" and [*14] that "[t]his voluntary authorization
                                                                   LEXIS 170910, 2017 WL 4619223, at *5 (W.D. Wash. Oct.
and assignment shall be irrevocable . . . unless I give the
                                                                   16, 2017). And, the Ninth Circuit affirmed the district court in
                                                                   an unpublished decision, explaining that "[a]lthough
                                                                   Appellants resigned their membership in the union and
34 Complaint      at 8, ¶ 31, Docket No. 1.                        objected to providing continued financial support, the First
35 Id.
                                                                   Amendment does not preclude the enforcement of 'legal
         at 10, ¶ 41.
                                                                   obligations' that are bargained-for and 'self-imposed' under
36 Id.   at 10, ¶ 42.                                              state contract law." Fisk v. Inslee, 759 Fed.Appx. 632, 633

37 Id.   at 9, ¶ 36.
                                                                   39 ExhibitsC & D, Metcalfe Declaration, which is appended to
38 Id.   at 2, ¶ 4.                                                Motion to Dismiss, Docket No. 24.

                                                           Page 5 of 9
   Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.502 Page 9 of 12
                                             2020 U.S. Dist. LEXIS 123964, *15

(9th Cir. 2019) (quoting Cohen, 501 U.S. at 668-71). Nothing       consented to pay union dues and agreed that their consent
in Janus changes this.                                             could only be revoked during a specific period. "[E]ach court
                                                                   that has examined this issue has rejected the claim that Janus
"Janus is inapplicable to situations where an employee             entitles union members to resign and stop paying dues on
chooses to join a union, authorizes [*16] dues deductions          their own—rather than on the contract's—terms."
over an entire . . . year, receives union benefits not available   Hendrickson v. AFSCME Council 18, 434 F. Supp. 3d 1014,
to nonmembers, and then later attempts to cancel deductions        1024 (D.N.M. 2020) (citing Oliver v. Serv. Emp's Int'l Union
outside of the opt-out period they earlier agreed to." Durst v.    Local 668, 415 F. Supp. 3d 602, 2019 WL 5964778, at *2
Oregon Education Association,         F.3d , 2020 U.S. Dist.       (E.D. Pa. Nov. 12, 2019); Seager v. United Teachers L.A.,
LEXIS 56638, 2020 WL 1545484, at *4 (D. Or. 2020). "The            No. 219CV00469JLSDFM, 2019 U.S. Dist. LEXIS 140492,
animating principle of Janus was not that the payment of           2019 WL 3822001, at *1 (C.D. Cal. Aug. 14, 2019);
union dues violates the First Amendment, but rather that            [*18] Smith v. Bieker, No. 18-cv-05472-VC, 2019 U.S. Dist.
compelling non-union members to support a union by paying          LEXIS 99581, 2019 WL 2476679, at *2 (N.D. Cal. June 13,
fees violates the First Amendment." Molina v. Pennsylvania         2019); O'Callaghan v. Regents of the Univ. of Cal., Case No.
Social Service Union, Service Employees Int'l, F. Supp. 3d         CV 19-02289JVS (DFMx), 2019 U.S. Dist. LEXIS 110570,
  , 2020 U.S. Dist. LEXIS 81307, 2020 WL 2306650, at *8            2019 WL 2635585, at *3 (C.D. Cal. June 10, 2019); Belgau v.
(M.D. Pa. May 8, 2020). Janus involved an employee who             Inslee, No. 18-5620 RJB, 2018 U.S. Dist. LEXIS 175543,
"[u]nder his unit's collective-bargaining agreement, . . . was     2018 WL 4931602, at *5 (W.D. Wash. Oct. 11, 2018)); see
required to pay an agency fee of $44.58 per month[,]" even         also, Loescher v. Minnesota Teamsters Public & Law
though he had not joined the union. Janus, 138 S. Ct. at 2461.     Enforcement Employees' Union, Local No. 320,          F. Supp.
The Court held that "States and public-sector unions may no        3d , 2020 WL 912785, at *7 (D. Minn. Feb. 26, 2020)
longer extract agency fees from nonconsenting employees"           (quotation marks omitted) (rejecting argument "that the
because "[t]his procedure violates the First Amendment. . . ."     Supreme Court broadly held . . . that deduction of agency fees
Id. at 2486. The Court explained:                                  and any other payment to the union—which [Loescher]
                                                                   believes includes full dues—without affirmative consent
     Neither an agency fee nor any other payment to the
                                                                   violates the First Amendment" because "[n]othing in Janus
     union may be deducted from a nonmember's wages, nor
                                                                   suggests that its holding, which expressly pertains to union-
     may any other attempt be made to collect such a
                                                                   related deductions from a nonmember's wages, should apply
     payment, unless the employee affirmatively consents to
                                                                   to similar collections from a union member's wages"). In
     pay. By agreeing to pay, nonmembers are waiving their
                                                                   short, "federal courts around the country have concluded that
     First Amendment rights, and such a waiver cannot be
                                                                   Janus does not apply to claims brought by union members."
     presumed. Rather, to be effective, the waiver must be
                                                                   Molina, 2020 U.S. Dist. LEXIS 81307, 2020 WL 2306650, at
     freely given and shown by clear and compelling
                                                                   *8.
     evidence. Unless [*17]        employees clearly and
     affirmatively consent before any money is taken from          Tshibaka's contention that Janus stands for the proposition
     them, this standard cannot be met.                            that "[n]either an agency fee nor any other payment to the
                                                                   union" may be deducted from an employee's wages "unless
Id. (internal citations omitted) (emphasis added). "Janus says
                                                                   the employee affirmatively consents to pay[,]" Janus, 138 S.
nothing about people who join a union, agree to pay dues, and
                                                                   Ct. at 2486 (emphasis added), is incorrect. Tshibaka has
then later change their mind about paying union dues."
                                                                   selectively quoted from Janus. The full quote from Janus is
Crockett, 367 F. Supp. 3d at 1008 (citation omitted). Plaintiffs
                                                                   that "[n]either an agency fee nor any other payment to the
"want[] Janus to stand for the proposition that any union
                                                                   union may be deducted from a nonmember's wages, nor may
member can change his mind at the drop of a hat, invoke the
                                                                   any other attempt be [*19] made to collect such a payment,
First Amendment, and renege on his contractual obligation to
                                                                   unless the employee affirmatively consents to pay." Id.
pay dues." Smith v. Superior Court, County of Contra Costa,
                                                                   (emphasis added). The Janus Court was expressly addressing
Case No. 18-cv-05472-VC, 2018 U.S. Dist. LEXIS 196089,
                                                                   the payment of agency fees or other payments to a union
2018 WL 6072806, at *1 (N.D. Cal. Nov. 16, 2018). But,
                                                                   made by nonmembers, not the payment of dues by union
"[f]ar from standing for that proposition, Janus actually
                                                                   members such as plaintiffs.
acknowledges in its concluding paragraph that employees can
waive their First Amendment rights by affirmatively                Plaintiffs' allegations that their waiver was not sufficient
consenting to pay union dues." Id.                                 under Janus does not save their claims. Plaintiffs have alleged
                                                                   that the
That is exactly what plaintiffs did here. They affirmatively


                                                           Page 6 of 9
   Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.503 Page 10 of 12
                                                 2020 U.S. Dist. LEXIS 123964, *19

     [u]nion dues checkoff authorizations signed by                      to abandon it.'" Patterson v. Illinois, 487 U.S. 285, 292, 108 S.
     government employees in Alaska before the Supreme                   Ct. 2389, 101 L. Ed. 2d 261 (1988)) (quoting Moran v.
     Court's decision in Janus cannot constitute affirmative             Burbine, 475 U.S. 412, 421, 106 S. Ct. 1135, 89 L. Ed. 2d 410
     consent by those employees to waive their First                     (1986)). Tshibaka argues that plaintiffs' waiver was not
     Amendment right to not pay union dues or fees. Union                knowing and intelligent because they were not aware that they
     members who signed such agreements could not have                   had an option to not pay any union dues or fees. Tshibaka
     freely waived their right to not join or pay a union                cites [*21] to two cases in support this argument.
     because the Supreme Court had not yet recognized that
     right.40                                                            In Curtis Publishing Company v. Butts, 388 U.S. 130, 137-38,
Plaintiffs allege that their "consent to dues deduction was not          87 S. Ct. 1975, 18 L. Ed. 2d 1094 (1967), Butts brought a
an effective waiver of their rights because they did not have            libel action against Curtis and on appeal, Curtis raised
and were not provided with complete information about their              constitutional defenses that it had not raised at trial. The issue
rights at the time they joined."41                                       before the Court was whether "Curtis' failure to raise
                                                                         constitutional defenses amounted to a knowing waiver." Id. at
"'Waiver is the intentional relinquishment or abandonment of             143. The Court held that Curtis had not waived its
a known right.'" United States v. Gonzalez-Flores, 418 F.3d              constitutional defenses because the constitutional defense at
1093, 1102 (9th Cir. 2005) (quoting United States v.                     issue had not been "known" at the time of the trial. Id. at 145.
Hamilton, 391 F.3d 1066, 1071 (9th Cir. 2004)).                          Rather, the defense at issue had been established by the Court
"'Constitutional rights may ordinarily be waived [only] if it            in the New York Times case, a decision that was not available
can be established [*20] by clear and convincing evidence                at the time of the Butts/Curtis trial. Id.
that the waiver is voluntary, knowing, and intelligent.'"42Gete
                                                                         Sambo's Restaurants, Inc. v. City of Ann Arbor, 663 F.2d
v. I.N.S., 121 F.3d 1285, 1293 (9th Cir. 1997) (quoting
                                                                         686, 687 (6th Cir. 1981), "raise[d] novel freedom of speech
Davies v. Grossmont Union High Sch. Dist., 930 F.2d 1390,
                                                                         issues regarding the standard for the waiver of first
1394 (9th Cir. 1991)). "A waiver of constitutional rights is
                                                                         amendment rights and the scope of first amendment
voluntary if, under the totality of the circumstances, it was the
                                                                         protection to be afforded 'offensive' commercial speech."
product of a free and deliberate choice rather than coercion or
                                                                         Sambo's sued the City after it "revoked . . . sign permits on
improper inducement." Comer v. Schriro, 480 F.3d 960, 965
                                                                         the grounds that the use of the name 'Sambo's' violated the
(9th Cir. 2007).
                                                                         1972 'agreement' with the City." Id. at 688. The 1972
Plaintiffs argue that they did not know at the time they signed          "agreement" was a site plan in which Sambo's agreed to not
the dues authorization that they had a choice to pay nothing             use that name on its restaurant in order to gain the City's
because Janus had not been decided at that time. They argue              approval of the site plan. Id. On appeal, the City argued that
that at the time they signed the dues authorization they did not         Sambo's had waived its First Amendment rights in 1972. But,
know they had a constitutional right to pay nothing. In short,           the court found [*22] that
plaintiffs argue that they could not voluntarily waive a right                Sambo's did not have First Amendment commercial
they did not know they had.                                                   speech rights in 1972 which it could waive. A waiver, at
                                                                              the least, is the relinquishment of a known right. Since
Tshibaka argues that this also means that plaintiffs' waiver                  Sambo's had no commercial speech rights protected by
was not knowing and intelligent. Tshibaka contends that in                    the First Amendment in 1972, it could not have waived
order for plaintiffs' waiver to be knowing and intelligent, they              any rights by stating that the name "Sambo's" would not
must have had "'a full awareness of both the nature of the                    be used in connection with the restaurant.
right being abandoned and the consequences of the decision
                                                                         Id. at 693 (internal citation omitted).
40 Complaint     at 1-2, ¶ 2, Docket No. 1.                              Tshibaka's reliance on these cases is misplaced as neither case
                                                                         involved "a situation where there is an agreement which is
41 Id.   at 10, ¶ 43.
                                                                         binding as a matter of state contract law." Id. at 691. As one
42 As ASEA points out, "[a]lmost without exception, the requirement      court recently stated, Sambo's "does not stand for the
of a knowing and intelligent waiver has been applied only to those       proposition that newly recognized First Amendment rights
rights which the Constitution guarantees to a criminal defendant in      can vitiate a preexisting contract." Allen v. Ohio Civil Service
order to preserve a fair trial[.]" Schneckloth v. Bustamonte, 412 U.S.   Employees Association AFSCME, Local 11, Case No. 2:19-
218, 237, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973). But for purposes      cv-3709, 2020 U.S. Dist. LEXIS 48481, 2020 WL 1322051,
of ASEA's motion to dismiss, the court will assume that this             at *9 (S.D. Ohio Mar. 20, 2020). Here, there was a preexisting
heightened standard applies here.

                                                                Page 7 of 9
   Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.504 Page 11 of 12
                                                    2020 U.S. Dist. LEXIS 123964, *22

contract between plaintiffs and ASEA in which plaintiffs                later-identified First Amendment right to not pay a fair-share
voluntary chose to become union members and have dues                   fee does not invalidate her agreement to join the Union" as
deducted from their paychecks unless and until they revoked             that agreement "was not the product of coercion and was not
their authorizations during a specific revocation window.               involuntary simply because Janus made union membership
                                                                        less appealing"); Oliver, 415 F. Supp. 3d at 607 (the
Tshibaka also argues that plaintiffs' waiver cannot be                  "[p]laintiff contend[ed] that if only she had known of a
considered voluntary because ASEA controls the environment              constitutional right to pay nothing for services rendered by the
in which the employee is asked to sign the                              Union—despite knowledge of her right at the time to refuse
authorization. [*23] In his opinion about the impact of Janus,          membership and pay less—she would have declined union
the State Attorney General contended that "some collective              membership completely" but the court could "discern no logic
bargaining agreements require new employees to report to the            in such a position" in part because the "plaintiff [did] not
union office within a certain period of time, where a union             allege[] she was actively pressured to join" the union); Babb
representative presents the new hire with the payroll                   v. Calif. Teachers Assoc., 378 F. Supp. 3d 857, 877 (C.D.
deduction form" and that the State has no way of knowing                Cal. 2019) (citation [*25] omitted) ("[t]he fact that plaintiffs
what information the employee is provided "at the critical              would not have opted to pay union membership fees if Janus
moment the employee is confronted with the decision whether             had been the law at the time of their decision does not mean
to waive his or her First Amendment rights."43 That ASEA                their decision was therefore coerced"). As the court in
may have controlled the environment in which plaintiffs made            Bennett, 2020 U.S. Dist. LEXIS 59426, 2020 WL 1549603, at
their decision to join the union does not mean that plaintiffs'         *4, explained "[i]f incarcerated defendants cannot rescind
waiver of the First Amendment rights was coerced, as                    agreements as involuntary in light of subsequently developed
opposed to voluntary.                                                   constitutional caselaw,47 civil litigants disputing property
                                                                        rights should fare no differently. Accordingly, [the p]laintiff's
First of all, Riberio does not allege that he felt "forced" to join
                                                                        obligation to pay union dues . . . remains enforceable despite
the union. Rather, Riberio alleges that he joined the union
                                                                        the new constitutional right identified in Janus." Here too,
because he thought it would benefit him.44 Creed does allege
                                                                        plaintiffs cannot avoid their contractual obligations by
that she felt "forced" to either join the union and pay dues or
                                                                        alleging that their waiver of their First Amendment rights was
not join the union and pay fees,45 an allegation that the court         not voluntary based on "the new constitutional right identified
accepts as true for purposes of a motion to dismiss. But, she           in Janus." Id.
alleges that her decision was "forced" because she was not
given the right identified in Janus, the right to not join the          In addition, any argument that the revocation window in
union and not pay any fees. [*24] 46 And, courts have                   plaintiffs' contract is itself unconstitutional fails, and in fact,
routinely rejected such an argument, that an employee's                 plaintiffs contend that they are not arguing that the revocation
consent to join the union was not voluntary because he or she           window is itself unconstitutional.48 Rather, they contend that
did not know of the constitutional right declared in Janus. See         they are arguing that they must be released from their
Crockett, 367 F. Supp. 3d at 1008 ("[t]he fact that plaintiffs          authorizations outside the revocation window because the
would not have opted to pay union membership fees if Janus              authorizations were invalid in the first place.
had been the law at the time of their decision does not mean
their decision was therefore coerced"); Quirarte v. United              But, as discussed [*26] above, plaintiffs voluntarily agreed to
Domestic Workers/AFSCME Local 3930, Case No. 19-CV-                     join the union and have dues deducted from their paychecks.
1287-CAB-KSC, 2020 U.S. Dist. LEXIS 23469, 2020 WL                      Their union membership agreements were binding contracts
619574, at *6 (S.D. Cal. Feb. 10, 2020) (same); Bennett v.
Amer. Federation of State, County, and Municipal
Employees, Council 31,         F. Supp. 3d , 2020 U.S. Dist.            47 See, e.g., Brady v. United States, 397 U.S. 742, 757, 90 S. Ct.
LEXIS 59426, 2020 WL 1549603, at *5 (C.D. Ill. Mar. 31,                 1463, 25 L. Ed. 2d 747 (1970) (observing that "a voluntary plea of
2020) ("[t]he fact that Plaintiff did not sign a waiver of the          guilty intelligently made in the light of the then applicable law does
                                                                        not become vulnerable because later judicial decisions indicate that
                                                                        the plea rested on a faulty premise").
43 Clarkson     Opinion, Exhibit C at 11-12, Complaint, Docket No. 1.   48 Plaintiffs acknowledge that "[i]f a new employee knowingly,
44 Complaint     at 5, ¶ 19, Docket No. 1.                              intelligently gave affirmative consent post-Janus to a membership
                                                                        form, that could legally bind him or her to a reasonable once-annual
45 Id.   at 5, ¶ 18.                                                    revocation window." Plaintiffs' Memorandum in Response to
                                                                        ASEA's Motion to Dismiss and in Support of Their Cross Motion for
46 Id.   at 10, ¶ 41.                                                   Summary Judgment at 18, Docket No. 28.

                                                                  Page 8 of 9
  Case 3:19-cv-01427-LAB-AHG Document 50 Filed 07/23/20 PageID.505 Page 12 of 12
                                               2020 U.S. Dist. LEXIS 123964, *26

that remain enforceable even after Janus. See Crockett, 367 F.
Supp. 3d at 1008 ("Plaintiffs McKee and Liston's agreement
to become union members in exchange for benefits created a
contract between them and their unions that remains
enforceable after Janus"); Belgau, 2018 U.S. Dist. LEXIS
175543, 2018 WL 4931602, at *5 ("[h]ere, unlike in Janus,
the Plaintiffs entered into a contract with the Union to be
Union members and agreed in that contract to pay Union dues
for one year"); Smith, 2018 U.S. Dist. LEXIS 196089, 2018
WL 6072806, at *1 (Smith "formed a contract with Local
2700 in which he agreed to pay dues for a year" and "Smith
cannot now invoke the First Amendment to wriggle out of his
contractual duties"); Fisk, 2017 U.S. Dist. LEXIS 170910,
2017 WL 4619223, at *4 (finding that "[a] signed
Membership Card is a valid contract").

Because of these binding contracts, plaintiffs have not stated a
plausible violation of their First Amendment rights. Thus,
they have failed to state plausible § 1983 claims.49 Plaintiffs'
§ 1983 First Amendment claims are dismissed. Plaintiffs are
not given leave to amend these claims, which are the only
claims asserted in their complaint, as any amendment would
be futile.


Conclusion

Based on the foregoing, ASEA's motion to dismiss is granted,
and plaintiffs' cross-motion [*27] for summary judgment is
denied as moot.

DATED at Anchorage, Alaska, this 14th day of July, 2020

/s/ H. Russel Holland

United States District Judge


  End of Document




49 Because   plaintiffs have not plausibly alleged a constitutional
violation, the court need not address the issue of whether ASEA was
acting under color of state law or its good faith defense.

                                                              Page 9 of 9
